EXHIBIT 32.1CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002I, Gordon Lett, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that:(1) the Annual Report on Form 10-K of Killer Waves Hawaii, Inc. for the period ended September 30 2016 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and(2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Killer Waves Hawaii, Inc. Dated: December 16, 2016/s/ Gordon LettGordon LettPresident, Chief Executive Officer, Chief Financial Officer, Treasurer and Director(Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer)Killer Waves Hawaii, Inc.A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Killer Waves Hawaii, Inc. and will be retained by Killer Waves Hawaii, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
